IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                               DECEMBER 5, 2000 Session

         PATSY (STILES) TEMPLETON v. JEFFREY LYNN STILES

                  Direct Appeal from the Circuit Court for Warren County
                      No. 9512; The Honorable Charles Haston, Judge



                    No. M1999-02388-COA-R3-CV - Filed March 20, 2001


This appeal arises from a hearing in the Circuit Court of Warren County wherein the court divided
the property of the Appellant and the Appellee following their divorce. In relevant part, the trial
court awarded all the guns and retirement accounts to the Appellee and refused to hear the
Appellant’s testimony concerning improvements made to the real estate.

       The Appellant appeals from the order of the Circuit Court of Warren County, dividing the
property of the Appellant and the Appellee. For the reasons stated herein, we affirm in part and
reverse in part the trial court’s decision.

 Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed in Part,
                            Reversed in Part and Remanded

ALAN E. HIGHERS, J., delivered the opinion of the court, in which DAVID R. FARMER , J., and HOLLY
KIRBY LILLARD, J., joined.

Gerald L. Ewell, Jr., for Appellant

Bernard K. Smith, Thomas F. Bloom, for Appellee
                                         MEMORANDUM OPINION1

                                        I. Facts and Procedural History

        The Appellant, Jeffrey Lynn Stiles (“Mr. Stiles”), and the Appellee, Patsy (Stiles) Templeton
(“Ms. Templeton”), have been married to each other twice. The first marriage began in 1972 and
ended by a divorce in 1984 that severed the marital relationship but did not divide the parties’
property rights. The parties remarried on December 16, 1989. On November 5, 1997, Ms.
Templeton filed a complaint for divorce in the Circuit Court of Warren County, alleging
inappropriate marital conduct or, in the alternative, irreconcilable differences. Mr. Stiles filed an
answer and counter-complaint on February 13, 1998, alleging inappropriate marital conduct or, in
the alternative, irreconcilable differences. On May 8, 1998, the circuit court entered an order
granting a divorce to Ms. Templeton. The circuit court reserved the issue of property division and
referred this issue to a special master for proof.

        Ms. Templeton states that during the parties’ twenty-one years of marriage, she earned
$309,451.03 while working as a teacher in the Warren County School System. She claims that Mr.
Stiles has held at least thirteen different jobs throughout the twenty-one years of marriage and has
earned $148,183.16. Ms. Templeton asserts that she supported Mr. Stiles while he obtained an
associate’s degree, obtained a bachelor’s degree, and trained to be a real estate auctioneer and
appraiser. Ms. Templeton also claims that she paid for Mr. Stiles’ medical and dental insurance
during the marriage.

        In March 1999, the parties were instructed to make a complete list of all property, marital or
otherwise, exchange these lists, and supply the clerk and master with a copy. The clerk and master
stated that only Ms. Templeton complied with the instruction.2 Ms. Templeton made lists of the
marital property, the separate property, the property she wished to retain, and the property she
proposed Mr. Stiles retain. Ms. Templeton proposed that Mr. Stiles retain all the guns with the
exception of a twenty gauge Winchester gun. The clerk and master recommended that the trial court
divide the parties’ property based on Ms. Templeton’s lists.

       On August 2, 1999, the trial court heard the matter. Mr. Stiles testified that he has no
retirement but should be awarded part of Ms. Templeton’s Tennessee Consolidated Retirement
account and IRA. Mr. Stiles also claimed that the guns were not marital property and that he should


         1
           Rule 10 (Co urt of App eals). Mem orandum Opini on– (b) The Court, with the concurrence of all judges
participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum opinion when a
formal opinion wo uld have no precede ntial value. W hen a case is decided by memo randum o pinion it shall be designated
“MEMORANDUM OPIN ION,” shall not be published, and shall not be cited or relied on for any reason in a subsequent
unrelated case.

         2
            Mr. Stiles claims that he timely submitted his lists to his attorney, but he does not know what happened to the
lists at that point. He asserts that he later realized that the lists had not been submitted to the clerk and master, and he
then submitted the lists.

                                                            -2-
be awarded all the guns. The trial court refused to hear Mr. Stiles’ proof regarding the improvements
made to the real estate in order to aid the trial court in dividing the money from the sale of the
property.

         In making its decision, the trial court agreed to consider Mr. Stiles’ lists even though they
were not timely submitted to the clerk and master. The trial court stated that it considered the clerk
and master’s special report but did not accept its conclusions in all respects. The trial court entered
its final order on August 19, 1999 and divided the property as follows:

       Property                                                                                Awarded to
(1) equity balance from sale of Baker Mountain Road real estate3                               ½ to Ms. Templeton;
                                                                                               ½ to Mr. Stiles

(2) equity balance from sale of Pistole Lane real estate                                       ½ to Ms. Templeton;
                                                                                               ½ to Mr. Stiles

(3) proceeds from sale of Harvest Farms real estate                                            ½ to Juanita King; 4
                                                                                               1/4 to Ms. Templeton;
                                                                                               1/4 to Mr. Stiles

(4) Tennessee Consolidated Retirement account benefits, IRA,                                   Ms. Templeton
and checking and savings accounts

(5) $6,900.00 escrow cash                                                                      Mr. Stiles

(6) all guns                                                                                   Ms. Templeton

(7) 1994 Nissan pickup, 1987 Suburban, 1991 Nissan pickup,                                     Mr. Stiles
1982 RV Motor Home, and 1992 Astro boat and trailer

(8) 1993 Nissan convertible, 1995 Tahoe, 1976 Corvette,                                        Ms. Templeton
and 1983 125 CC Yamaha motorcycle

(9) various items of personal property                                                         Mr. Stiles

(10) various items of personal property                                                        Ms. Templeton




         3
           The trial court directed all the real estate to be sold. Mo ney remaining after paymen t of all mortgag es was to
be divide d betwee n the parties as o rdered b y the trial court.

         4
          Juanita King (“Ms. King ”) is Ms. Temp leton’s mother. Ms. King made the d own paym ent of appr oximately
$17,50 0.00 on the Harve st Farms rea l estate.

                                                            -3-
        On September 17, 1999, Mr. Stiles filed a motion for a new trial, asserting that the trial
court’s property division was inequitable and erroneous. On December 3, 1999, the trial court
denied Mr. Stiles’ motion. This appeal followed.

                                      II. Standard of Review

       In this non-jury case, our review is de novo upon the record with a presumption of the
correctness of the trial court’s findings of fact unless the preponderance of the evidence is otherwise.
See TENN. R. APP . P. 13(d). No presumption of correctness attaches to the lower court’s conclusions
of law. See Jahn v. Jahn, 932 S.W.2d 939, 941 (Tenn. Ct. App. 1996).

                                       III. Law and Analysis

         The following issues are presented for our review: (1) whether the trial court erred in failing
to award Mr. Stiles the guns; (2) whether the trial court erred in failing to award Mr. Stiles any of
Ms. Templeton’s retirement accounts; and (3) whether the trial court erred in refusing to hear proof
of Mr. Stiles’ contribution to improvements of the real estate. We will examine each of these issues
in turn.

         Mr. Stiles first argues that the trial court erred in failing to award him the guns. In making
its determination, the trial court stated, “I want [Ms. Templeton] to have the guns, because I have
tried to make up for that in what I have given [Mr. Stiles]. I think she ought to have the guns. Here,
again, I have tried to balance that out as best I could.” The record reflects, however, that, Ms.
Templeton proposed that Mr. Stiles retain all the guns with the exception of a twenty gauge
Winchester gun. Ms. Templeton made no retreat from this proposal at the hearing. The trial court
reiterated this proposal at the hearing. Mr. Stiles affirmed at the hearing that he wished to retain all
the guns, and he testified that the guns are not marital property. Regardless of Ms. Templeton’s
proposal agreed to by Mr. Stiles, the trial court awarded all the guns to Ms. Templeton. Mr. Stiles
argues on appeal that he should be awarded all the guns except the twenty gauge Winchester gun
which should be awarded to Ms. Templeton. We agree. The trial court erred in refusing to honor
Ms. Templeton’s proposal which was agreed to by Mr. Stiles. Accordingly, the trial court’s decision
on this issue is reversed.

        Mr. Stiles next argues that the trial court erred in failing to award him any of Ms.
Templeton’s retirement accounts. The trial court awarded Ms. Templeton her Tennessee
Consolidated Retirement account benefits and her IRA, totaling approximately $65,000.00. After
characterizing the parties’ assets as either marital or separate property, the trial court will make an
equitable division of marital assets. An equitable division of property does not necessarily mean an
equal division. Bookout v. Bookout, 954 S.W.2d 730, 732 (Tenn. Ct. App. 1997); Batson v. Batson,
769 S.W.2d 849, 859 (Tenn. Ct. App. 1988). “The division of the estate is not rendered inequitable
simply because it is not mathematically equal, or because each party did not receive a share of every
item of marital property.” King v. King, 986 S.W.2d 216, 219 (Tenn. Ct. App. 1998) (citing Cohen
v. Cohen, 937 S.W.2d 823, 832 (Tenn. 1996); Ellis v. Ellis, 748 S.W.2d 424, 427 (Tenn. 1988);


                                                  -4-
Brown v. Brown, 913 S.W.2d 163, 168 (Tenn. Ct. App. 1994)). In determining what constitutes an
equitable division of marital assets, the court will consider the factors listed in section 36-4-121(c)
of the Tennessee Code.5 The trial court's classification and division of marital property enjoys a
presumption of correctness and will be reversed or modified only if the evidence preponderates
against the court's decision. Lancaster v. Lancaster, 671 S.W.2d 501, 502 (Tenn. Ct. App. 1984);
Hardin v. Hardin, 689 S.W.2d 152, 154 (Tenn. Ct. App. 1983). “[T]he trial court is granted broad
discretion in adjusting and adjudicating the parties’ interest in all jointly owned property. Its
decision regarding division of the marital property is entitled to great weight on appeal.” Watters
v. Watters, 959 S.W.2d 585, 590 (Tenn. Ct. App. 1997) (citing Batson, 769 S.W.2d at 859). The
fairness of the property division is judged upon its final results. See Wade v. Wade, 897 S.W.2d
702, 717 (Tenn. Ct. App. 1994) (citing Thompson v. Thompson, 797 S.W.2d 599, 604 (Tenn. Ct.
App. 1990)). With the foregoing in mind and considering all relevant factors, we do not find that
the trial court erred in failing to award Mr. Stiles any of Ms. Templeton’s retirement accounts.
Accordingly, the trial court’s decision on this issue is affirmed.

         Finally, Mr. Stiles argues that the trial court erred in refusing to hear proof of Mr. Stiles’
contributions to the improvements of the real estate. At the hearing, Mr. Stiles’ attorney questioned
the trial court whether it wished to hear proof regarding the improvements that either party made to
the real estate. The trial court refused to hear such proof. In Tennessee, the trial court has wide
discretion in admitting or excluding evidence. When arriving at a determination to admit or exclude
even that evidence which is considered relevant trial courts are generally accorded a wide degree of
latitude and will only be overturned on appeal where there is a showing of abuse of discretion. See
Inman v. Aluminum Co. of America, 697 S.W.2d 350 (Tenn. Ct. App. 1985); Austin v. City of

         5
          Section 36 -4-121(c ) of the Ten nessee Co de prov ides:
                  In making equitable division of marital property, the court shall consider
                  all relevant facto rs including:
                  (1) The duration o f the marriage;
                  (2) The age, physical a nd mental h ealth, vocatio nal skills, emplo yability,
                  earning cap acity, estate, financia l liabilities and financ ial needs of ea ch of
                  the parties;
                  (3) The tangible or inta ngible con tribution by o ne (1) par ty to the educa tion,
                  training or incre ased earn ing power of the other p arty;
                  (4) The relative ability of each party for future acq uisitions of capital assets
                  and incom e;
                  (5) The contribution of each party to the acquisition, preservation, appreciation
                  or dissipation of the marital or separate property, including the contribution of a
                  party to the marriage as homemaker, wage earner or parent, with the contribution
                  of a party as ho memake r or wage ea rner to be g iven the same weight if each p arty
                  has fulfilled its role;
                  (6) The value of the sep arate prop erty of each p arty;
                  (7) The estate of each party at the time o f the marriage;
                  (8) The econom ic circumstan ces of each party at the time the division of pr operty
                  is to becom e effective;
                  (9) The tax consequences to each party; and
                  (10) Such other factors a s are necessary to consider the eq uities between the parties.
Tenn. C ode Ann . § 36-4-12 1© (19 96).

                                                           -5-
Memphis, 684 S.W.2d 624 (Tenn. Ct. App. 1984); Strickland v. City of Lawrenceburg, 611 S.W.2d
832 (Tenn. Ct. App. 1980). We find no abuse of discretion by the trial court in excluding evidence
of contributions to the improvements of the real estate. Accordingly, the trial court’s decision on
this issue is affirmed.

                                           IV. Conclusion

       For the foregoing reasons, the decision of the trial court is affirmed in part, reversed in part,
and remanded to the trial court for entry of a judgment in conformity with this opinion. Costs of this
appeal are taxed equally between the Appellant, Jeffrey Lynn Stiles, and the Appellee, Patsy (Stiles)
Templeton, for which execution may issue if necessary.




                                                        ___________________________________
                                                        ALAN E. HIGHERS, JUDGE




                                                  -6-